Per Curiam. Attorney Chris Tarver, counsel for appellant Kingrale lant Kingrale Collins, appeared before this court on January 21, 1999, to show cause why he should not be held in contempt for failing to file his client’s brief on or before December 10, 1998, a final extension date, as previously ordered. Collins v. State, 336 Ark. 81, 983 S.W.2d 431 (1999). . During the hearing conducted on January 21, 1999, we accepted Mr. Tarver’s guilty plea for failing to file his client’s brief prior to the final extension date of December 10, 1998. Mr. Tarver has taken responsibility for his failure to file the brief, and’has submitted statements in mitigation of his actions when making his plea.  Based upon the foregoing, we hold that Chris Tarver is in contempt for failing to file his client’s brief in a timely manner, and we fine him $250.00. We also note that Mr. Tarver made a commitment to this court to have his client’s brief filed with the clerk of this court on or before February 10, 1999. Any failure to fulfill this obligation will result in further proceedings. A copy of this opinion will be forwarded to the Committee on Professional Conduct.